Title: From Thomas Jefferson to Charles Willson Peale, 13 February 1807
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Feb. 13. 07.
                        
                        Nothing would be wanting to fill up the measure of dissatisfaction with my present situation, but to
                            see my friends adopt a stile of formality & distance towards me. be assured that your communications are always welcome,
                            & the more so when the most frank. I shall make a proper use of that in your letter recieved last night.    I will thank
                            you to procure for me a pair of the inkholders of ¾ I. square, & another of those 1. Inch square which you are so kind
                            as to mention as now to be had in Philadelphia, and note their cost, which I will find the means of replacing.    I presume
                            Capt Lewis will leave this about the close of the session of Congress.    Accept my friendly salutations and assurances of
                            great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    